Opinion by
Orlady, P. J.,
The assignments of error presented urge an abuse of discretion of the court below in refusing a new trial, in *293that, the defendant was “denied a substantive right, in not having an attorney to argue his case before the jury.” It does not clearly appear that a request was made by the defendant for counsel to represent him on the trial. He testified in his own behalf, and his complaint of the verdict, is that it is higher in grade than his own admission warranted.
Whatever of apparent haste there was in placing him on trial in the absence of his counsel, the controlling facts of the case were fully developed on the investigation made, in disposing of the motion for a new trial.
The procedure followed in the trial court in compelling the defendant to go to trial without counsel, is not to be commended; it is liable to result in a substantial deprivation of a right guaranteed by the Constitution in Art. I, Section 6, “Trial by jury shall be as heretofore and the right thereof remain inviolate” and in Art. I,. Section 9, “In all criminal prosecutions the accused hath a right to be heard by himself and counsel.” Stewart v. Commonwealth, 117 Pa. 378; Mansfield’s Case, 22 Pa. Superior Ct. 224; Com. v. Darmska, 35 Pa. Superior Ct. 580. Any deprivation or material abridgment of this right may be assigned for error: Cathcart v. Com., 37 Pa. 108; Com. v. Polichinus, 229 Pa. 314. The refusal of a motion for a new trial is an error in law, only when it is apparent that such refusal amounts to a clear abuse of discretion: Com. v. Roddy, 184 Pa. 274; Com. v. Mitchell, 6 Pa. Superior Ct. 369; Com. v. Spencer, 6 Pa. Superior Ct. 256. There is not enough in this record to make it clearly appear, that the court abused its legal discretion, either on the trial or in refusing another trial or that the defendant’s rights were not fully safeguarded by the trial judge.
The judgment is affirmed.